Davis, J. (concurring):
I concur for reversal, but differ in some respects from a majority of the court on the grounds for reaching that conclusion. It is sought to hold defendant liable in damages for false imprisonment where its agent laid before a justice of the peace facts sufficient to charge plaintiff with a crime, and the justice committed errors in drafting the information and issuing the warrant. The defendant was not responsible for the lack of legal skill or errors in judgment of the magistrate in a case where he had jurisdiction to issue a *776warrant. (Marks v. Townsend, 97 N. Y. 590; Swart v. Rickard, 148 id. 264; Gardner v. Bain, 5 Lans. 256; Von Latham v. Libby, 38 Barb. 339; Smith v. Bell & Fyfe Foundry Co., 127 App. Div. 278; Brown v. Chadsey, 39 Barb. 253; 25 C. J. 479.) An action may be maintained for malicious prosecution on certain facts where none will lie for false imprisonment. (Gilbert v. Satterlee, 101 App. Div. 313.) In an offense against the public, it is usually where the complainant shows undue zeal in participation in making the arrest that liability follows. (Hewitt v. Newburger, 141 N. Y. 538; Loomis v. Render, 41 Hun, 268; McCaskey v. Garrett, 91 Mo. App. 354; 25 C. J. 481.) Such facts were not established in this case. Judgment and order reversed upon the law and the facts and new trial granted, with costs to appellant to abide event.